Citation Nr: 1105009	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disease of the colon.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to 
February 1955.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that decision, the RO denied the Veteran's petition 
to reopen a previously denied claim of service connection for 
disease of the colon, finding that no new and material evidence 
had been submitted.  The Veteran appealed the denial and 
submitted additional medical evidence relating to his claim, and 
in an April 2005 statement of the case, the RO reopened the claim 
and denied it on the merits.  The Veteran timely appealed the 
denial to the Board, which also reopened the claim and remanded 
the matter for further notification, evidentiary development, and 
adjudication.  Thereafter, the agency of original jurisdiction 
(AOJ) re-adjudicated the claim and again denied it in May 2008.  
The Board denied the claim of service connection in August 2008.

In August 2009, the Veteran's representative and VA's General 
Counsel filed a Joint Motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's 
decision and remand the case.  The Court granted the motion in 
August 2009.  The basis for the motion included VA's failure to 
ensure that the AOJ complied with the Board's directives in its 
May 2008 remand concerning the need for VA examination.  The 
Board subsequently remanded the case in January 2010 for further 
evidentiary development and re-adjudication.  The Board 
instructed the AOJ to provide the Veteran with a VA examination.  
The AOJ scheduled the Veteran for a VA examination, which VA 
attempted to conduct in April 2010.  The Veteran reported for the 
appointment but after learning of the purpose of the examination, 
refused to undergo any examination.  The Veteran was then 
provided a supplemental statement of the case (SSOC) in November 
2010, in which the AOJ again denied the Veteran's service 
connection claim.  Thus, there has been, to the extent the 
Veteran allowed it, compliance with the Board's remand 
instructions.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

In January 2011, prior to the promulgation of the Board's 
decision, the Board received a statement from the Veteran in 
which he expressed his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive 
appeal of the issue of entitlement to service connection for 
disease of the colon have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed. 38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2010).  A substantive 
appeal may be withdrawn in writing and is effective when received 
by the RO prior to the appeal being transferred to the Board, or 
when received by the Board before it issues a final decision. 38 
C.F.R. § 20.204(b) (2010).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204(a) (2010).

By a January 2011 statement, prior to the issuance of a decision 
by the Board, the Veteran stated that he wished to withdraw his 
appeal.  This was done in writing.  Thus, there remain no 
allegations of errors of fact or law for appellate consideration 
concerning the claim of entitlement to service connection for 
disease of the colon.  Accordingly, the Board will dismiss the 
appeal.



ORDER

The appeal for entitlement to service connection for disease of 
the colon is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


